Citation Nr: 1513712	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  12-17 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to recognition as a surviving spouse for the purposes of eligibility for VA death pension benefits.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, her sister, and her brother



ATTORNEY FOR THE BOARD

T. Hal Smith,Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to November 1984.  He died in February 2009.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  The appellant resides in Tennessee and the case is currently under the jurisdiction of the VA Regional Office in Nashville, Tennessee.  

In December 2013, the appellant, her brother and her sister, testified at a videoconference hearing before the undersigned Veterans Law Judge.  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

The following determination is based on review of the Veteran's claims file in addition to the Virtual VA "eFolder."  


FINDING OF FACT

The appellant and the Veteran were divorced at the time of the Veteran's death in February 2009.  



CONCLUSION OF LAW

The appellant is not a surviving spouse for the purposes of eligibility for VA death pension benefits.  38 U.S.C.A. §§ 1102, 1304, 1541 (West 2014); 38 C.F.R. §§ 3.50, 3.53, 3.54 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The enactment of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist a claimant with a claim.  

The United States Court of Appeals for Veterans Claims (Court) has held that, in a case where the law is dispositive of the claim, the claim should be denied for lack of legal merit under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Court also held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  Thus, the VCAA does not need to be discussed regarding the claim that is denied herein, as the claim has no legal merit under the law.

VA death benefits may be paid to a surviving spouse who was married to the veteran (1) one year or more prior to the veteran's death or (2) for any period of time, if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304, 1541 (West 2014); 38 C.F.R. § 3.54 (2014).  The term "surviving spouse" is defined as a person of the opposite sex who (1) was the lawful spouse of a veteran at the time of the veteran's death, and (2) who lived with the veteran continuously from the date of marriage to the date of the veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse, and (3) who has not remarried.  38 C.F.R. § 3.50 (2014).  

It is reported that the Veteran died in February 2009.  A certificate of marriage from the state of Louisiana reflects that the Veteran and the appellant were married in March 1977.  A divorce decree from the state of Tennessee reflects that they were divorced in July 1985.  

Of record is a November 2009 Social Security Administration (SSA) Supplemental Security Income (SSI) statement wherein it is noted that the appellant received $30.00 per month in SSI payments.  Also of record is medical evidence showing that the appellant suffers from various disabilities, to include seizures, chronic obstructive pulmonary disease, congestive heart failure, hypertension, and residuals of a cerebral vascular accident.  

In her initial claim for death pension benefits that was received in June 2010, the appellant, as noted, stated that her marriage was terminated by divorce in July 1985.  Later in the appeal process, in statements and in testimony, the appellant admitted that a divorce had been entered; however, she alleged that the Veteran was abusive and was unfaithful and that because of this, and because of her financial situation, she should be entitled to benefits.  Although misconduct of the Veteran is an exception to the cohabitation requirement of 38 C.F.R. § 3.50 (2014), there is no exception to the requirement that the appellant be the lawful spouse of the Veteran at the time of the Veteran's death.  38 C.F.R. § 3.50(b) (2014).  

Thus, because the appellant was not the lawful spouse of the Veteran at the time of his death, she is not the "surviving spouse" of the Veteran, and the appeal must be denied.  The Board has no discretion in this matter.


ORDER

The appellant is not recognized as the Veteran's "surviving spouse" for the purposes of eligibility for VA death benefits, and the appeal is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


